     Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 1 of 25 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHELLE TENZER-FUCHS, on behalf of                                    :
herself and all others similarly situated,                             :
                                                                       :   No.: ___________________
                               Plaintiff,                              :
                                                                       :   CLASS ACTION COMPLAINT
                                         v.                            :
                                                                       :    JURY TRIAL DEMANDED
THE BEARD CLUB, INC.,                                                  :
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                                                INTRODUCTION
1.        Plaintiff MICHELLE TENZER-FUCHS (hereinafter “Plaintiff”), on behalf of

          herself and others similarly situated, brings this civil rights action against

          Defendant THE BEARD CLUB, INC., for its failure to design, construct, maintain,

          and operate its website to be fully accessible to and independently usable by

          Plaintiff and other blind or visually-impaired people.

2.        Plaintiff is a visually-impaired and legally blind person who suffers from what

          constitutes a “qualified disability” under the Americans with Disabilities Act of

          1990 (“ADA”) and thus requires screen-reading software to read website content

          using her computer. Plaintiff uses the terms “blind” or “visually-impaired” to refer

          to all people with visual impairments who meet the legal definition of blindness in

          that they have a visual acuity with correction of less than or equal to 20 x 200. Some

          blind people who meet this definition have limited vision while others are

          completely impaired and have no vision.




                                                          -1-
     Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 2 of 25 PageID #: 2




3.       Defendant’s denial of full and equal access to its website, and therefore denial of

         its goods and services offered thereby, is a violation of Plaintiff’s rights under the

         ADA.

4.       Because Defendant’s website, www.thebeardclub.com (the “Website” or

         “Defendant’s website”), is not equally accessible to blind and visually-impaired

         consumers, it violates the ADA. Defendant’s website contains various and multiple

         access barriers that make it extremely difficult – if not impossible – for blind and

         visually-impaired consumers to attempt to complete a transaction.

5.       Plaintiff seeks a permanent injunction to initiate a change in Defendant’s corporate

         policies, practices, and procedures so that Defendant’s website will become and

         remain accessible to blind and visually-impaired consumers.

                               JURISDICTION AND VENUE
6.       This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

         and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

         U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

7.       This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

         pendent claims under the New York State Human Rights Law (“NYSHRL”),

         Article 15 of N.Y. Executive Law § 290 et seq., and the New York City Human

         Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq.

8.       Venue is proper in this district under 28 U.S.C. §1391(a)(2) because a substantial

         part of the acts and/or omissions giving rise to Plaintiff’s claims occurred in this

         District. Defendant have also been and is continuing to commit the alleged acts

         and/or omissions in this District that caused injury and violated Plaintiff’s rights

         and the rights of other disabled individuals. Courts have repeatedly held that the


                                              -2-
     Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 3 of 25 PageID #: 3




         District in which Plaintiff tried and failed to access the Website is a proper venue

         for a suit such as this one, “although the Website may have been created and

         operated outside of the District, [because] the attempts to access the Website in [this

         District] are part of the sequence of events underlying the claim. Therefore, venue

         is proper in [this District].” Access Now, Inc. v. Otter Products, LLC, 280

         F.Supp.3d 287, 294 (D. Mass. 2017).

9.       Defendant is also subject to personal jurisdiction in this District. Defendant has

         been and is committing the acts or omissions alleged herein in the Eastern District

         of New York that caused injury and violated rights the ADA, NYSHRL, and the

         NYCHRL prescribes to Plaintiff and to other blind and other visually impaired-

         consumers. A substantial part of the acts and omissions giving rise to Plaintiff’s

         claims occurred in this District: on several separate occasions, Plaintiff has been

         denied the full use and enjoyment of the facilities, goods, and services offered to

         the general public on Defendant’s Website here in Nassau County. These access

         barriers that Plaintiff encountered have caused a denial of Plaintiff’s full and equal

         access multiple times in the past, and now deter Plaintiff on a regular basis from

         accessing the Defendant’s Website in the future.

10.      This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

         and 2202.

                                           PARTIES
11.      Plaintiff MICHELLE TENZER-FUCHS, at all relevant times, is and was a resident

         of Nassau County, New York.

12.      Plaintiff is legally blind, visually-impaired, and handicapped person, making her a

         member of a protected class of individuals under the ADA, under 42 U.S.C. §


                                               -3-
 Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 4 of 25 PageID #: 4




      12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §§

      36.101 et seq., the NYSHRL, and the NYCHRL. Plaintiff, MICHELLE TENZER-

      FUCHS, cannot use a computer without the assistance of screen-reading software.

      Plaintiff has been denied the full enjoyment of the facilities, goods, and services

      offered on www.thebeardclub.com as a result of the accessibility barriers that

      permeate the site.

13.   Defendant is and was at all relevant times a Delaware Corporation doing business

      in New York.

14.   Defendant owns, manages, controls and maintains the Website, and its facilities,

      goods, and services offered thereupon, is a public accommodation within the

      definition of Title III of the ADA, 42 U.S.C. § 12181(7).

15.   A Website is a place of accommodation defined as “places of exhibition and

      entertainment,” places of recreation,” and “service establishments.” 28 CFR §§

      36.201 (a); 42 U.S.C. § 12181 (7).

                                NATURE OF ACTION
16.   The Internet today is a significant source of information, constituting both a portal

      leading to endless discoveries, and a tool that can be actively used for conducting

      business, doing everyday activities such as shopping, learning, banking,

      researching, as well as for accomplishing many other activities pursued by sighted,

      blind, and visually-impaired persons alike.

17.   Although the Internet has been vital to human life for some time now, it has become

      exponentially more essential with the rise of the COVID-19 pandemic. As this virus

      has swept the globe, it has caused the world to shift to an almost entirely online

      model. It is now essential for restaurants to have a website for customers to place


                                           -4-
 Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 5 of 25 PageID #: 5




      pick-up and delivery orders. Entertainment venues have had to adapt to being able

      to deliver performances to their audiences via their websites or an online streaming

      service. Educational institutions of all levels have had to shift away from classroom

      teaching entirely and replace it with completely virtual instruction, often for the

      first time in their histories. Furthermore, due to store closures and new building

      capacity limitations, a large majority of stores today must now rely on their

      websites to serve as the main point of contact and sale between their business and

      consumers. And in order for blind and visually impaired individuals to engage in

      all of these newly networked aspects of our world today, they must be able to use

      screen reading software.

18.   Blind and visually impaired users of Windows operating system computers and

      devices have several screen-reading software programs available to them. Some of

      these programs are available for purchase and other programs are available without

      the user having to purchase the program separately. Job Access With Speech

      (“JAWS”), and NonVisual Desktop Access (“NVDA”) are among the most

      popular.

19.   In today’s world, blind and visually-impaired people have the ability to access

      websites using keyboards in conjunction with a software program that either

      vocalizes the visual information found on a computer screen or displays the content

      on a refreshable Braille display. This technology is known as screen-reading

      software. Screen-reading software is currently the only method a blind or visually-

      impaired person may independently access the internet. Unless websites are

      designed to be read by screen-reading software, blind and visually-impaired




                                           -5-
 Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 6 of 25 PageID #: 6




      persons are unable to fully access websites, and the information, products, goods

      and contained thereon.

20.   For screen-reading software to function, the information on a website must be

      capable of being rendered into text. If the website content is not capable of being

      rendered into text, the blind or visually-impaired user is unable to access the same

      content available to sighted users.

21.   The international website standards organization, the World Wide Web

      Consortium, known throughout the world as W3C, has published version 2.1 of the

      Web Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-

      established guidelines for making websites accessible to blind and visually-

      impaired people. These guidelines are universally followed by most large business

      entities and government agencies to ensure their websites are accessible.

22.   Non-compliant websites pose common access barriers to blind and visually-

      impaired persons. Common barriers encountered by blind and visually impaired

      persons include, but are not limited to, the following:

             a.      Alternative text (“alt-text”) or text equivalent for every non-text

             element. Alt-text is an invisible code embedded beneath a graphical image

             on a website. Web accessibility requires that alt-text be coded with each

             picture so that screen-reading software can speak the alt-text where a

             sighted user sees pictures, which includes captcha prompts. Alt-text does

             not change the visual presentation, but instead a text box shows when the

             mouse moves over the picture;

             b.      Videos that do not maintain audio descriptions;




                                            -6-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 7 of 25 PageID #: 7




          c.      Title frames with text are not provided for identification and

          navigation;

          d.      Equivalent text is not provided when using scripts;

          e.      Forms with the same information and functionality available for

          sighted persons are not provided;

          f.      Information about the meaning and structure of content is not

          conveyed by more than the visual presentation of the content;

          g.      Text cannot be resized without assistive technology up to 200%

          without losing content or functionality;

          h.      If the content enforces a time limit, the user is not able to extend,

          adjust or disable it;

          i.      Web pages do not have titles that describe the topic or purpose;

          j.      The purpose of each link cannot be determined from the link text

          alone or from the link text and its programmatically determined link

          context;

          k.      One or more keyboard operable user interfaces lack a mode of

          operation where the keyboard focus indicator is discernible;

          l.      The default human language of each web page cannot be

          programmatically determined;

          m.      Changing the setting of a user interface component automatically

          causes a change of context that the user has not been advised of before using

          the component;

          n.      Labels or instructions are not provided when content requires user




                                        -7-
 Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 8 of 25 PageID #: 8




             input, which include captcha prompts that require the user to verify that she

             or she is not a robot;

             o.      In content implemented by using markup languages, elements do not

             have complete start and end tags, are not nested according to their

             specifications, contain duplicate attributes, and/or are not unique;

             p.      Inaccessible Portable Document Format (PDFs); and,

             q.      The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not

             available to user agents, including via assistive technology.

                              STATEMENT OF FACTS
23.   Defendant is a beard care product retailer. Defendant is an online retailer of beard

      care products for men, including beard trimmers, beard growth vitamins, beard

      brushes, and beard sprays, shampoos, balms, and oils. Defendant owns, operates,

      manages and controls the website, www.thebeardclub.com (its “Website”), which

      allows Defendant to sell its beard care products on both a national and international

      scale. With few to no brick and mortar stores currently operating today,

      Defendant’s Website is the exclusive point of sale for Defendant’s products.

24.   Defendant’s Website is a commercial marketplace. The Website offers features of

      a physical marketplace in that it allows all consumers to browse goods and services,

      provides details about the products, notifies them of special sale or clearance items,

      and completes purchases of products, which Defendant will thereafter ensure the

      delivery of throughout the United States, including in New York State.




                                           -8-
 Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 9 of 25 PageID #: 9




25.   Defendant’s Website is integrated with its retail business operations, serving as its

      gateway. The Website offers products and services for online sale and general

      delivery to the public. The Website offers features which ought to allow users to

      learn about Defendant’s products and services, browse for items, information,

      access navigation bar descriptions, prices, savings and/or coupons and sale discount

      items, and avail consumers of the ability to peruse the numerous items offered for

      sale. The features offered by www.thebeardclub.com include products descriptions,

      information about the company, review boards, and purchase portals.

26.   It is, upon information and belief, Defendant’s policy and practice to deny Plaintiff

      and other blind or visually-impaired users access to its Website, thereby denying

      the facilities and services that are offered and integrated with its retail operations.

      Due to its failure and refusal to remove access barriers to its Website, Plaintiff and

      visually-impaired persons have been and are still being denied equal access to

      Defendant’s retail operations and the numerous facilities, goods, services, and

      benefits offered to the public through its Website.

27.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff has visited the Website

      on separate occasions using her NVDA screen-reader.

28.   During Plaintiff’s visits to the Website, www.thebeardclub.com, the last occurring

      in August of 2020, Plaintiff encountered multiple access barriers which effectively

      denied her the full enjoyment of the goods and services of the Website. Plaintiff

      visited Defendant’s Website with an intent to browse and attempt to beard care

      products for her sons, who both have beards. Despite her efforts, however, Plaintiff




                                            -9-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 10 of 25 PageID #: 10




      was denied a shopping experience similar to that of a sighted individual due to the

      website’s lack of a range of features and accommodations, which effectively barred

      Plaintiff from being able to make her desired purchase.

29.   Many features on the Website lacks alt. text, which is the invisible code embedded

      beneath a graphical image. As a result, Plaintiff was unable to differentiate what

      products were on the screen due to the failure of the Website to adequately describe

      its content.

30.   Many features on the Website also fail to add a label element or title attribute for

      each field. This is a problem for the visually impaired because the screen reader

      fails to communicate the purpose of the page element. It also leads to the user not

      being able to understand what she or she is expected to insert into the subject field.

      This was an issue on Defendant’s Website particularly in the select style section.

      As a result, Plaintiff and similarly situated visually impaired users of Defendant’s

      Website are unable to enjoy the privileges and benefits of the Website equally to

      sighted users.

31.   The Website also contained a host of broken links, which is a hyperlink to a non-

      existent or empty webpage. For the visually impaired this is especially paralyzing

      due to the inability to navigate or otherwise determine where one is on the website

      once a broken link is encountered. For example, upon coming across a link of

      interest, Plaintiff was redirected to an error page. However, the screen-reader failed

      to communicate that the link was broken. As a result, Plaintiff could not get back

      to her original search.




                                          -10-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 11 of 25 PageID #: 11




32.   Plaintiff   has   made     multiple    attempts    to   complete        a   purchase   on

      www.thebeardclub.com, most recently in August of 2020, but was unable to do so

      independently because of the many access barriers on Defendant’s website. These

      access barriers have caused www.thebeardclub.com to be inaccessible to, and not

      independently usable by, blind and visually-impaired persons.

33.   These access barriers effectively denied Plaintiff the ability to use and enjoy

      Defendant’s website the same way sighted individuals do. The access barriers

      Plaintiff encountered have caused a denial of Plaintiff’s full and equal access in the

      past, and now deter Plaintiff on a regular basis from accessing the Website.

34.   Due to the inaccessibility of Defendant’s Website, blind and visually-impaired

      customers such as Plaintiff, who need screen-readers, cannot fully and equally use

      or enjoy the facilities, products, and services Defendant offers to the public on its

      Website. The access barriers Plaintiff encountered have caused a denial of

      Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular

      basis from visiting the Website, presently and in the future.

35.   But for the Website’s access barriers, Plaintiff would have returned to and further

      utilized Defendant’s Website. However, because the Website was effectively

      inaccessible to Plaintiff, she no longer intends to revisit the site.

36.   If the Website was equally accessible to all, Plaintiff could independently navigate

      the Website and complete a desired transaction as sighted individuals do.

37.   Through her attempts to use the Website, Plaintiff has actual knowledge of the

      access barriers that make these services inaccessible and independently unusable

      by blind and visually-impaired people.




                                            -11-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 12 of 25 PageID #: 12




38.   Because simple compliance with the WCAG 2.1 Guidelines would provide Plaintiff

      and other visually-impaired consumers with equal access to the Website, Plaintiff

      alleges that Defendant has engaged in acts of intentional discrimination, including

      but not limited to the following policies or practices:

              a.      Constructing and maintaining a website that is inaccessible to

              visually-impaired individuals, including Plaintiff;

              b.      Failure to construct and maintain a website that is sufficiently intuitive

              so as to be equally accessible to visually-impaired individuals, including

              Plaintiff; and,

              c.      Failing to take actions to correct these access barriers in the face of

              substantial harm and discrimination to blind and visually-impaired

              consumers, such as Plaintiff, as a member of a protected class.

39.   Defendant therefore uses standards, criteria or methods of administration that have the

      effect of discriminating or perpetuating the discrimination of others, as alleged herein.

40.   The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this

      action. In relevant part, the ADA requires:

      In the case of violations of . . . this title, injunctive relief shall include an order to
      alter facilities to make such facilities readily accessible to and usable by individuals
      with disabilities . . . Where appropriate, injunctive relief shall also include requiring
      the . . . modification of a policy . . .

                                                                    42 U.S.C. § 12188(a)(2).

41.   Because Defendant’s Website has never been equally accessible, and because

      Defendant lacks a corporate policy that is reasonably calculated to cause its Website

      to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

      seeks a permanent injunction requiring:



                                            -12-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 13 of 25 PageID #: 13




           a. that Defendant retain a qualified consultant acceptable to Plaintiff

              (“Mutually Agreed Upon Consultant”) who shall assist it in improving the

              accessibility of its Website so the goods and services on them may be

              equally accessed and enjoyed by individuals with vision related disabilities;

           b. that Defendant work with the Mutually Agreed Upon Consultant to ensure

              that all employees involved in website development and content

              development be given web accessibility training on a periodic basis,

              including onsite training to create accessible content at the design and

              development stages;

           c. that Defendant work with the Mutually Agreed Upon Consultant to

              perform an automated accessibility audit on a periodic basis to evaluate

              whether Website may be equally accessed and enjoyed by individuals with

              vision related disabilities on an ongoing basis;

           d. that Defendant work with the Mutually Agreed Upon Consultant to

              perform end-user accessibility/usability testing on a periodic basis with

              said testing to be performed by individuals with various disabilities to

              evaluate whether Website may be equally accessed and enjoyed by

              individuals with vision related disabilities on an ongoing basis;

           e. that Defendant work with the Mutually Agreed Upon Consultant to create

              an accessibility policy that will be posted on its Website, along with an e-

              mail address and tollfree phone number to report accessibility-related

              problems; and

           f. that Plaintiff, their counsel and its experts monitor Defendant’s Website for

              up to two years after the Mutually Agreed Upon Consultant validates it is




                                        -13-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 14 of 25 PageID #: 14




                 free of accessibility errors/violations to ensure it has adopted and

                 implemented adequate accessibility policies.


42.   Although Defendant may currently have centralized policies regarding maintaining

      and operating its Website, Defendant lacks a plan and policy reasonably calculated

      to make them fully and equally accessible to, and independently usable by, blind

      and other visually-impaired consumers.

43.   Defendant has, upon information and belief, invested substantial amounts of money

      in developing and maintaining its Website and, through the site, has generated

      significant revenue. The invested amounts are far greater than the associated cost

      of making their Website equally accessible to visually-impaired consumers.

44.   Without injunctive relief, Plaintiff and other visually-impaired consumers will

      continue to be unable to independently use the Website, violating their rights.

                          CLASS ACTION ALLEGATIONS
45.   Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a

      nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the United States who have attempted to access Defendant’s Website

      and as a result have been denied access to the equal enjoyment of goods and services,

      during the relevant statutory period.

46.   Plaintiff, on behalf of herself and all others similarly situated, seeks certify a New

      York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the City of New York who have attempted to access Defendant’s

      Website and as a result have been denied access to the equal enjoyment of goods and

      services offered, during the relevant statutory period.




                                          -14-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 15 of 25 PageID #: 15




47.   Common questions of law and fact exist amongst Class, including:

              a.         Whether Defendant’s Website is a “public accommodation” under

              the ADA;

              b.         Whether Defendant’s Website is a “place or provider of public

              accommodation” under the NYSHRL and the NYCHRL;

              c.         Whether Defendant’s Website denies the full and equal enjoyment

              of   its     products,   services,    facilities,   privileges,   advantages,   or

              accommodations to people with visual disabilities, violating the ADA; and

              d.         Whether Defendant’s Website denies the full and equal enjoyment

              of   its     products,   services,    facilities,   privileges,   advantages,   or

              accommodations to people with visual disabilities, violating the NYSHRL

              and the NYCHRL.

48.   Plaintiff’s claims are typical of the Class. The Class, similarly, to the Plaintiff, are

      severely visually impaired or otherwise blind, and claim that Defendant has

      violated the ADA, NYSHRL, and the NYCHRL by failing to update or remove

      access barriers on its Website so either can be independently accessible to the Class.

49.   Plaintiff will fairly and adequately represent and protect the interests of the Class

      Members because Plaintiff has retained and is represented by counsel competent

      and experienced in complex class action litigation, and because Plaintiff has no

      interests antagonistic to the Class Members. Class certification of the claims is

      appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused

      to act on grounds generally applicable to the Class, making appropriate both

      declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.




                                             -15-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 16 of 25 PageID #: 16




50.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because

      fact and legal questions common to Class Members predominate over questions

      affecting only individual Class Members, and because a class action is superior to

      other available methods for the fair and efficient adjudication of this litigation.

51.   Judicial economy will be served by maintaining this lawsuit as a class action in that

      it is likely to avoid the burden that would be otherwise placed upon the judicial

      system by the filing of numerous similar suits by people with visual disabilities

      throughout the United States.

                        FIRST CAUSE OF ACTION
               VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
52.   Plaintiff, on behalf of herself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

53.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

      No individual shall be discriminated against on the basis of disability in the full and
      equal enjoyment of the goods, services, facilities, privileges, advantages, or
      accommodations of any place of public accommodation by any person who owns,
      leases (or leases to), or operates a place of public accommodation.

                                                                     42 U.S.C. § 12182(a).

54.   Defendant’s Website is a public accommodation within the definition of Title III of

      the ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the

      general public, and as such, must be equally accessible to all potential consumers.

55.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

      deny individuals with disabilities the opportunity to participate in or benefit from

      the products, services, facilities, privileges, advantages, or accommodations of an

      entity. 42 U.S.C. § 12182(b)(1)(A)(i).




                                           -16-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 17 of 25 PageID #: 17




56.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

      deny individuals with disabilities an opportunity to participate in or benefit from

      the products, services, facilities, privileges, advantages, or accommodation, which

      is equal to the opportunities afforded to other individuals. 42 U.S.C. §

      12182(b)(1)(A)(ii).

57.   Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

      includes, among other things:

             [A] failure to make reasonable modifications in policies,
             practices, or procedures, when such modifications are
             necessary to afford such goods, services, facilities,
             privileges, advantages, or accommodations to individuals
             with disabilities, unless the entity can demonstrate that
             making such modifications would fundamentally alter the
             nature of such goods, services, facilities, privileges,
             advantages or accommodations; and a failure to take such
             steps as may be necessary to ensure that no individual with
             a disability is excluded, denied services, segregated or
             otherwise treated differently than other individuals because
             of the absence of auxiliary aids and services, unless the
             entity can demonstrate that taking such steps would
             fundamentally alter the nature of the good, service, facility,
             privilege, advantage, or accommodation being offered or
             would result in an undue burden.

                                                    42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

58.   The acts alleged herein constitute violations of Title III of the ADA, and the

      regulations promulgated thereunder. Plaintiff, who is a member of a protected class

      of persons under the ADA, has a physical disability that substantially limits the

      major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

      Furthermore, Plaintiff has been denied full and equal access to the Website, has not

      been provided services that are provided to other patrons who are not disabled, and

      has been provided services that are inferior to the services provided to non-disabled



                                          -17-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 18 of 25 PageID #: 18




      persons. Defendant has failed to take any prompt and equitable steps to remedy its

      discriminatory conduct. These violations are ongoing.

59.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

      incorporated therein, Plaintiff, requests relief as set forth below.

                            SECOND CAUSE OF ACTION
                           VIOLATIONS OF THE NYSHRL

60.   Plaintiff repeats, realleges and incorporates by reference the allegations contained

      in paragraphs 1 through 72 of this Complaint as though set forth at length herein.

61.   N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

      practice for any person, being the owner, lessee, proprietor, manager,

      superintendent, agent, or employee of any place of public accommodation . . .

      because of the . . . disability of any person, directly or indirectly, to refuse,

      withhold from or deny to such person any of the accommodations, advantages,

      facilities or privileges thereof.”.

62.   The Website www.thebeardclub.com is a sales establishment and public

      accommodation within the definition of N.Y. Exec. Law § 292(9).

63.   Defendant is subject to the New York Human Rights Law because it owns and

      operates www.thebeardclub.com. Defendant is a person within the meaning of

      N.Y. Exec. Law. § 292(1).

64.   Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

      remove access barriers to its site, causing www.thebeardclub.com to be

      completely inaccessible to the blind. This inaccessibility denies blind patrons the

      full and equal access to the facilities, goods and services that Defendant makes

      available to the non-disabled public.



                                            -18-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 19 of 25 PageID #: 19




65.   Specifically, under N.Y. Exec. Law, “unlawful discriminatory practice” includes,

      among other things, “a refusal to make reasonable modifications in policies,

      practices, or procedures, when such modifications are necessary to afford

      facilities, privileges, advantages or accommodations to individuals with

      disabilities, unless such person can demonstrate that making such modifications

      would fundamentally alter the nature of such facilities, privileges, advantages or

      accommodations.”

66.   In addition, under N.Y. Exec. Law § 296(2)(c)(II), unlawful discriminatory

      practice also includes, “a refusal to take such steps as may be necessary to ensure

      that no individual with a disability is excluded or denied services because of the

      absence of auxiliary aids and services, unless such person can demonstrate that

      taking such steps would fundamentally alter the nature of the facility, privilege,

      advantage or accommodation being offered or would result in an undue burden.”

67.   There are readily available, well-established guidelines on the Internet for making

      websites accessible to the blind and visually-impaired. These guidelines have

      been followed by other business entities in making their website accessible,

      including but not limited to: adding alt-text to graphics and ensuring that all

      functions can be performed by using a keyboard. Incorporating the basic

      components to make their website accessible would neither fundamentally alter

      the nature of Defendant’s business nor result in an undue burden to Defendant.

68.   Defendant’s actions constitute willful intentional discrimination against the class

      on the basis of a disability in violation of the New York State Human Rights Law,

      N.Y. Exec. Law § 296(2) in that Defendant has:




                                          -19-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 20 of 25 PageID #: 20




              (a) constructed and maintained a website that is inaccessible to blind class
              members with knowledge of the discrimination; and/or
              (b) constructed and maintained a website that is sufficiently intuitive
              and/or obvious that is inaccessible to blind class members; and/or
              (c) failed to take actions to correct these access barriers in the face of
              substantial harm and discrimination to blind class members.

69.   Defendant has failed to take any prompt and equitable steps to remedy its

      discriminatory conduct. These violations are ongoing.

70.   As such, Defendant discriminates, and will continue in the future to discriminate

      against Plaintiff and members of the proposed class and subclass on the basis of

      disability in the full and equal enjoyment of the goods, services, facilities,

      privileges, advantages, accommodations and/or opportunities of

      www.thebeardclub.com under N.Y. Exec. Law § 296(2) et seq. and/or its

      implementing regulations.

71.   Unless the Court enjoins Defendant from continuing to engage in these unlawful

      practices, Plaintiff and members of the class will continue to suffer irreparable

      harm.

72.   The actions of Defendant were and are in violation of the NYSHRL and therefore

      Plaintiff invokes his right to injunctive relief to remedy the discrimination.

73.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

      fines pursuant to N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

74.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

75.   Pursuant to N.Y. Exec. Law § 297, and the remedies, procedures, and rights set

      forth and incorporated therein, Plaintiff prays for judgment as set forth below.




                                           -20-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 21 of 25 PageID #: 21




                             THIRD CAUSE OF ACTION
                           VIOLATIONS OF THE NYCHRL
76.   Plaintiff, on behalf of herself and the New York City Sub-Class Members, repeats

      and realleges every allegation of the preceding paragraphs as if fully set forth herein.

77.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

      discriminatory practice for any person, being the owner, lessee, proprietor,

      manager, superintendent, agent or employee of any place or provider of public

      accommodation, because of . . . disability . . . directly or indirectly, to refuse,

      withhold from or deny to such person, any of the accommodations, advantages,

      facilities or privileges thereof.”

78.   Defendant’s Website is a sales establishment and public accommodations within

      the definition of N.Y.C. Admin. Code § 8-102(9).

79.   Defendant is subject to NYCHRL because it owns and operates its Website, making

      it a person within the meaning of N.Y.C. Admin. Code § 8-102(1).

80.   Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

      update or remove access barriers to Website, causing its Website and the services

      integrated with such Website to be completely inaccessible to the blind. This

      inaccessibility denies blind patrons full and equal access to the facilities, products,

      and services that Defendant makes available to the non-disabled public.

81.   Defendant is required to “make reasonable accommodation to the needs of persons

      with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

      from discriminating on the basis of disability shall make reasonable

      accommodation to enable a person with a disability to . . . enjoy the right or rights




                                           -21-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 22 of 25 PageID #: 22




      in question provided that the disability is known or should have been known by the

      covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

82.   Defendant’s actions constitute willful intentional discrimination against the Sub-

      Class on the basis of a disability in violation of the N.Y.C. Administrative Code §

      8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

             a.      constructed and maintained a website that is inaccessible to blind

             class members with knowledge of the discrimination; and/or

             b.      constructed and maintained a website that is sufficiently intuitive

             and/or obvious that is inaccessible to blind class members; and/or

             c.      failed to take actions to correct these access barriers in the face of

             substantial harm and discrimination to blind class members.

83.   Defendant has failed to take any prompt and equitable steps to remedy their

      discriminatory conduct. These violations are ongoing.

84.   As such, Defendant discriminates, and will continue in the future to discriminate

      against Plaintiff and members of the proposed class and subclass on the basis of

      disability in the full and equal enjoyment of the products, services, facilities,

      privileges, advantages, accommodations and/or opportunities of its Website under

      § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

      Defendant from continuing to engage in these unlawful practices, Plaintiff and

      members of the class will continue to suffer irreparable harm.

85.   Defendant’s actions were and are in violation of the NYCHRL and therefore

      Plaintiff invokes her right to injunctive relief to remedy the discrimination.




                                          -22-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 23 of 25 PageID #: 23




86.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

      fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense

      as well as punitive damages pursuant to § 8-502.

87.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

88.   Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

      procedures, and rights set forth and incorporated therein Plaintiff prays for

      judgment as set forth below.

                                FOURTH CAUSE OF ACTION
                                  DECLARATORY RELIEF
89.   Plaintiff, on behalf of herself and the Class and New York City Sub-Classes

      Members, repeats and realleges every allegation of the preceding paragraphs as if

      fully set forth herein.

90.   An actual controversy has arisen and now exists between the parties in that Plaintiff

      contends, and is informed and believes that Defendant denies, that its Website

      contains access barriers denying blind customers the full and equal access to the

      products, services, and facilities of its Website, which Defendant owns, operations

      and controls, fails to comply with applicable laws including, but not limited to, Title

      III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

      Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

      discrimination against the blind.

91.   A judicial declaration is necessary and appropriate at this time in order that each of

      the parties may know their respective rights and duties and act accordingly.

                                  PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:




                                           -23-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 24 of 25 PageID #: 24




           a.      A preliminary and permanent injunction to prohibit Defendant from

           violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

           N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

           b.      A preliminary and permanent injunction requiring Defendant to take

           all the steps necessary to make its Website into full compliance with the

           requirements set forth in the ADA, and its implementing regulations, so that

           the Website is readily accessible to and usable by blind individuals;

           c.      A declaration that Defendant owns, maintains and/or operates its

           Website in a manner that discriminates against the blind and which fails to

           provide access for persons with disabilities as required by Americans with

           Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296(2) et

           seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New

           York;

           d.      An order certifying the Class and Sub-Classes under Fed. R. Civ. P.

           23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative,

           and her attorneys as Class Counsel;

           e.      Compensatory damages in an amount to be determined by proof,

           including all applicable statutory and punitive damages and fines, to

           Plaintiff and the proposed class and subclasses for violations of their civil

           rights under New York State and New York City Human Rights Law;

           f.      Pre- and post-judgment interest;

           g.      An award of costs and expenses of this action together with

           reasonable attorneys’ and expert fees; and




                                       -24-
Case 2:20-cv-04841 Document 1 Filed 10/08/20 Page 25 of 25 PageID #: 25




               h.      Such other and further relief as this Court deems just and proper.

                            DEMAND FOR TRIAL BY JURY
         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions
of fact the Complaint raises.

Dated:     Forest Hills, New York
           October 8, 2020


                                               SHALOM LAW, PLLC.

                                               By: /s/Jonathan Shalom
                                               Jonathan Shalom, Esq.
                                               105-13 Metropolitan Avenue
                                               Forest Hills, New York 11375
                                               Tel: (718) 971-9474
                                               Email: Jonathan@ShalomLawNY.com

                                               ATTORNEYS FOR PLAINTIFF




                                            -25-
